Case 1:17-cr-00093-MAC-KFG Document 58 Filed 12/04/20 Page 1 of 3 PageID #: 581




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §          CASE NO. 1:17-CR-93
                                                  §
 WESTLEY POLLARD, JR.                             §

                                              ORDER

          Pending before the court is Defendant Westley Pollard, Jr.’s (“Pollard”) Renewed

 Emergency Motion for Compassionate Release (#50), wherein he requests that the court reconsider

 its July 21, 2020, Order (#43) denying his motion for compassionate release (#40).            The

 Government filed a response in opposition (#55), and Pollard replied (#56). United States Pretrial

 and Probation Services (“Probation”) submitted an updated report, which recommends the denial

 of Pollard’s motion.      Having considered the pending motion, Pollard’s submissions, the

 Government’s response, Probation’s recommendation, the record, and the applicable law, the court

 is of the opinion that the motion should be denied.

          In the instant motion, Pollard does not assert any novel legal arguments, present any new

 bases for relief, raise any substantial factual or legal issues warranting relief, show that he is

 receiving inadequate heath care at the federal correctional institution where he is housed, or

 demonstrate that he would not pose a risk to society, if released from prison. Further, there is no

 indication that Pollard’s medical condition has changed since his original motion for compassionate

 release. As the basis for his present motion, Pollard reasserts that he suffers from obesity,

 hypertension, and asthma. He attaches additional medical records from 2013, prior to his

 incarceration, that were not included in his original motion for compassionate release. Pollard

 also provided Bureau of Prisons (“BOP”) medical records, dated June 11, 2020, which confirm
Case 1:17-cr-00093-MAC-KFG Document 58 Filed 12/04/20 Page 2 of 3 PageID #: 582




 Pollard has a history of hypertension, a history of asthma, and is obese. The BOP records,

 however, indicate that Pollard’s blood pressure has improved from the high of 224/130 in 2013.

 His medical records show that Pollard’s blood pressure was 120/78 on June 17, 2019, and 128/80

 on June 11, 2020. He is taking amlodipine and hrydralazine to control his blood pressure.

 Pollard’s BOP records indicate that he is not currently suffering from asthma and his respiratory

 function is within normal limits. Records provided by the Government show that Pollard also had

 allergic rhinitis but that it is in remission. While the court recognizes the gravity of Pollard’s

 medical conditions, they do not meet the standards for compassionate release. None of these

 medical conditions is terminal or substantially diminishes Pollard’s ability to provide self-care.

 Moreover, they did not hamper or prevent him from engaging in his crime of conviction.

        Pollard claims that the COVID-19 pandemic represents a changed circumstance.

 According to Pollard’s medical records, however, he has tested negative for COVID-19 seven

 times, with his latest negative test result being reported on September 25, 2020. In any event, the

 mere presence of COVID-19 at Federal Correctional Institution Beaumont Low, where Pollard is

 currently housed, and the possibility that Pollard might contract it are insufficient to establish

 extraordinary and compelling reasons to warrant his release. See United States v. Raia, 954 F.3d

 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that

 it may spread to a particular prison alone cannot independently justify compassionate release,

 especially considering BOP’s statutory role, and its extensive and professional efforts to curtail

 the virus’s spread.”); United States v. Banks, No. CR 15-0080-02, 2020 WL 6839267, at *4

 (W.D. La. Nov. 20, 2020) (“This Court cannot equate the generalized fear of COVID-19 to an

 extraordinary and compelling reason to support compassionate release, nor will it undermine


                                                 2
Case 1:17-cr-00093-MAC-KFG Document 58 Filed 12/04/20 Page 3 of 3 PageID #: 583




 BOP’s criteria to determine eligibility for sentence reductions or home confinement.”); United

 States v. Woods, No. 4:11-CR-106-SDJ, 2020 WL 6391591, at *4 (E.D. Tex. Nov. 2, 2020)

 (noting that “courts have concluded that an inmate’s concerns about risks associated with the

 spread of COVID-19 are not consistent with the policy statement of the Commission as required

 by Section 3582(c)(1)(A)”); United States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL 4365633,

 at *2 (N.D. Tex. July 30, 2020) (finding that defendant had failed to present extraordinary and

 compelling reasons for compassionate release despite suffering from previous underlying health

 conditions and testing positive for COVID-19); United States v. Vasquez, No. CR 2:18-1282-S-1,

 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread of

 COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds to establish

 the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting United States

 v. Koons, 455 F. Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451 F. Supp. 3d

 651, 656 (M.D. La. 2020) (finding the defendant had failed to present extraordinary and

 compelling reasons to modify his prison sentence because he “does not meet any of the criteria set

 forth by the statute” and he “cites no authority for the proposition that the fear of contracting a

 communicable disease warrants a sentence modification”). Accordingly, Pollard’s Renewed

 Emergency Motion for Compassionate Release (#50) is DENIED.


           SIGNED at Beaumont, Texas, this 4th day of December, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE



                                                 3
